Citation Nr: 1815343	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right shoulder condition, status post rotator cuff tear repair, with right acromioclavicular arthritis, major/dominant extremity, to include consideration of surgical convalescence benefit entitlement (right shoulder disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 




INTRODUCTION

The Veteran had active duty service in the United States Army from October 1981 to October 1984.  The Veteran was also deemed to be on active duty status in the Army National Guard due to a low back injury from February 9, 1998 to February 10, 1998, and also had service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

As to the Veteran's claim for a right shoulder disability, the Board notes that the Veteran has not been afforded a VA examination for this disability.  According to McClendon, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury, or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has a present disability, has identified in-service traumas, and there is insufficient evidence to decide the case.  As the Board finds that the criteria set forth in Mcclendon has been met as to this claim, a VA examination should be obtained.
While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from May 31, 2016. 

2.  Schedule the Veteran for a VA examination for her right shoulder disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following question: 

(A).  Is it as least as likely as not that the Veteran's right shoulder disability is caused by or related to her military service.  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms she has experienced.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


